Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b) CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph: 

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention



Claims 1- 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, claim 1 recites the limitation “calculating a plurality of maximum error ratios” in line 6. it is unclear how the maximum error ratio is being calculated. (the insertion loss difference between the two common mode is in terms of Decibel, according to dictionary (Merriam-Webster) the meaning of DECIBEL is a unit for expressing the ratio of two amounts of electric or acoustic signal power equal to 10 times the common logarithm of this ratio. The plurality measurement of the insertion loss off set value could have a maximum or minimum values. For examining purpose, the examiner interprets the Max error ratio as the difference (expressed in dB) between the determined insertion loss and the expected insertion loss of the cable or wiring facility for each frequency point within the frequency range). 

Regarding claim 6, claim 6 recites the limitation “calculating a plurality of maximum error ratios” in line 6. it is unclear how the maximum error ratio is being calculated. Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite similarly as claim 1 above.

Claims 2-5, and claims 7-10 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) as dependent on claim 1 and claim 6 respectively. 

Regarding claim 2, claim 2 recites the limitation “a moving average” in line 5 is unclear. According to statistics “moving average” is the running or rolling average. According to Wikipedia, a moving average is a calculation to analyze data points by creating a series of averages of different subsets of the full data set. For examination purpose “a moving average” is interpreted as a running average.  

Regarding claim 7, claim 7 recites the limitation “a moving average” in line 5 is unclear. Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite similarly as claim 2 above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bottman Jeffrey S (JP 2019184606A, hereinafter Bottman).and in view of Martin Peschke (US 20190271741A1), hereinafter Peschke). 

Regarding claim 1, Bottman teaches a method, comprising: by a processor (the processor 130a, Figure 2) capturing a plurality of first insertion losses of a first signal line (each cable 106 includes a plurality of twisted pair conductors 112. Each pair 112 includes first conductor 114a, page 4, paragraph 7, line 1, Figure 1, 2)  within 5a frequency range (The first test terminal 102a performs a common mode sweep over the frequency range, page 4, paragraph 3, lines 5-6, Figure 1) and a plurality of second insertion losses of a second signal line (a second conductor 114b that are twisted around each other, page 3, paragraph 7, line 2, Figure 1, 2, determines the common mode insertion loss of the plurality of twisted pairs 112, page 4, paragraph 4, lines 1-3, Figure 1) within the frequency range; 

by the processor, calculating a plurality of maximum error ratios between the first insertion losses and the second insertion losses within the frequency range (the difference between the determined common mode insertion loss 604a of the first cable and the expected common mode insertion loss 602a is 2 dB or less at any frequency point in the frequency range. Page 6, paragraph 8, lines 3-4 Figure 6) (at step 404 the offset common mode insertion loss is determined as the difference between the determined common mode insertion loss (in step 306, Figure 3) and the expected common mode insertion loss of the cable or wiring facility for each frequency point within the frequency range, page 6, paragraph 7, lines 3-5, Figure 4). (the insertion loss difference between the two common mode is in terms of Decibel, according to dictionary (Merriam-Webster) the meaning of DECIBEL is a unit for expressing the ratio of two amounts of electric or acoustic signal power equal to 10 times the common logarithm of this ratio. The plurality measurement of the insertion loss off set value could have a maximum or minimum values. For examining purpose, the examiner interprets the Max error ratio as the difference (expressed in dB) between the determined insertion loss and the expected insertion loss of the cable or wiring facility for each frequency point within the frequency range); 

10by the processor, determining whether any one of the maximum error ratios is greater than or equal to an upper threshold;(the processor determining at least the figure of merit of offset common mode insertion loss and comparing the figure of merit to a threshold. Configured to determine, page 2, paragraph 5, lines 1-2.  Comparing the figure of merit to one or more threshold at 706 and comparing the figure of merit to one or more thresholds at 708. For example, when the figure of merit is larger than the threshold, page 7, paragraph 9, lines 1-2, Figure 7);

by the processor, outputting a warning signal when the processor determines one of the maximum error ratios is greater than or equal to the upper threshold (the processor 130a outputs data representing the result of the performed test to the output device 134a. The output device 134a can be a display or speaker, among other things) for example, the processor 130a may output data indicating whether the shield 116 is conducting (eg, “pass”) or non-conducting (eg, fail) page 4, paragraph 8, lines 1-2, Figure 2); and

 	by the processor, ending the method when the processor determines each one of the 15maximum error ratios is smaller than the upper threshold. (on the other hand, when the figure of merit is smaller than the threshold value, the test apparatus 101 can regard the shield of the cable or the wiring facility as non-conductive page 7, paragraph 9, lines 3-4, Figure 7, step 708) (the following paragraph implies that the determination is complete If it is determined that the shield is non-conductive, the test apparatus 101 can identify the non-conductive location based on the common mode reflection loss data of the cable or wiring facility, page 7, paragraph 10, lines 1-2).

Bottman does not teach wherein the first signal line and the second signal line are configured to transmit a pair of differential signals;

Peschke teaches a method for examining differential pair transmission lines (12,15) (a differential signal measurement system and a differential measurement method [0031], lines 1-3, the differential signal input 12 may comprise two single-ended signal inputs. The differential signal output 15 may comprise two single ended signal outputs, [0035], lines 2-4, Figure 1), comprising: by a processor (a processor, unit or component, [0032], line 1), 

-wherein the first signal line and the second signal line are configured to transmit a pair of differential signals (the differential signal input 12 may comprise two single-ended signal inputs. The differential signal output 15 may comprise two single ended signal outputs, [0035], lines 2-4, Figure 1).
Bottman is analogous to the claimed invention because it is pertinent to the method and apparatus with the benefits of measuring insertion loss of plurality of transmitting signals through one or more twisted-pair conductors of a cable or wiring facility, to reduce the continuity of the shield in the cable or wiring facility (Bottman, page 2, paragraph 1, lines 1-2). Peschke is considered analogous to the claimed invention because it pertains to a differential signal measurement system and a differential measurement method for measuring differential signals in an efficient and accurate manner, thereby reducing measurement errors with respect to the major parts of the measurement system (Peschke, [0005], lines 3-7). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bottman method and apparatus of measuring insertion loss of plurality of transmitting signals to incorporate the teachings of Peschke with the benefits of differential signal measurement  and testing the transmission line insertion loss measurement in  an efficient and accurate manner with reduced errors with respect to the major parts of the measurement system (Peschke, [0005], lines 3-7).
 
Regarding claim 2, the combination of Peschke and Bottman teaches claim1. Bottman further teaches wherein after capturing the first insertion losses of the first signal line (first conductor 114a, page 3, paragraph 7, line 1, Figure1, 2) and the second insertion losses of the second signal line (a second conductor 114b that are twisted around each other, page 3, paragraph 7, line 2, Figure1, 2);

by the processor (the processor 130a, Figure 2) and before calculating the maximum error ratios by the processor (at step 404 the offset common mode insertion loss is determined as the difference between the determined common mode insertion loss (in step 306, Figure 3) and the expected common mode insertion loss of the cable or wiring facility for each frequency point within the frequency range, page 6, paragraph 7, lines 3-5, Figure 4), the method further comprising:
 
by the processor, 20executing a moving average method to flatten the first insertion losses and the second insertion losses (the method determines an average of the offset common mode insertion loss over a plurality of frequency points within the frequency range, page 2, paragraph4, lines 1-2), μ OCMIL is the average of the offset common mode insertion loss over the frequency range segment, equation, 1 and 2, page 7, The test apparatus 101 then smoothed the modulo shifted data at 910. For example, a bi-directional moving average filter having a boxcar width of 4 can be used to smooth the modulo shifted data, page 8 paragraph 2, lines 2-3, Figure 9). (examiner interpret “moving average” as the running or rolling average according to statistics. According to Wikipedia, a moving average is a calculation to analyze data points by creating a series of averages of different subsets of the full data set. Bottman describe the average is taken for a segment of frequencies). 

Regarding claim 5, the combination of Peschke and Bottman teaches claim 1,
Bottman is silent5, wherein the processor is located in a network analyzer.

Peschke teaches, wherein the processor is located in a network analyzer (the measurement device 11 may comprise an oscilloscope, a logic analyzer, a spectrum analyzer, or any combination thereof [0034, lines 1-3, figure 1).

Bottman is analogous to the claimed invention because it is pertinent to the method and apparatus with the benefits of measuring insertion loss of plurality of transmitting signals through one or more twisted-pair conductors of a cable or wiring facility, to reduce the continuity of the shield in the cable or wiring facility (Bottman, page 2, paragraph 1, lines 1-2). Peschke is considered analogous to the claimed invention because it pertains to a differential signal measurement system and a differential measurement method using a network analyzer for measuring differential signals in an efficient and accurate manner, thereby reducing measurement errors with respect to the major parts of the measurement system (Peschke, [0005], lines 3-7). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bottman method and apparatus of measuring insertion loss of plurality of transmitting signals to incorporate the teachings of Peschke with the benefits of a network analyzer to measure differential signal and testing the transmission line insertion loss measurement in  an efficient and accurate manner with reduced errors with respect to the major parts of the measurement system (Peschke, [0005], lines 3-7).

Regarding claim 6, Bottman teaches A method, comprising: by a processor (the processor 130a, Figure 2) capturing a plurality of first insertion losses of a first signal line (each cable 106 includes a plurality of twisted pair conductors 112. Each pair 112 includes first conductor 114a, page 4, paragraph 7, line 1, Figure 1, 2)  within 5a frequency range (the first test terminal 102a performs a common mode sweep over the frequency range, page 4, paragraph 4, lines 5-6, Figure 1) and a plurality of second insertion losses of a second signal line (a second conductor 114b that are twisted around each other, page 4, paragraph 7, line 2, Figure 1, 2, determines the common mode insertion loss of the plurality of twisted pairs 112, page 4, paragraph 4, lines 1-3, Figure 1) within the frequency range;

by the processor, calculating a plurality of maximum error ratios between the first insertion losses and the second insertion losses within the frequency range (the difference between the determined common mode insertion loss 604a of the first cable and the expected common mode insertion loss 602a is 2 dB or less at any frequency point in the frequency range. Page 6, paragraph 8, lines 2-3 Figure 6) (at step 404 the offset common mode insertion loss is determined as the difference between the determined common mode insertion loss (in step 306, Figure 3) and the expected common mode insertion loss of the cable or wiring facility for each frequency point within the frequency range, page 6, paragraph 7, lines 3-5, Figure 4). (the insertion loss difference between the two common mode is in terms of Decibel, according to dictionary (Merriam-Webster) the meaning of DECIBEL is a unit for expressing the ratio of two amounts of electric or acoustic signal power equal to 10 times the common logarithm of this ratio. The plurality measurement of the insertion loss off set value could have a maximum or minimum values. For examining purpose, the examiner interprets the Max error ratio as the difference (expressed in dB) between the determined insertion loss and the expected insertion loss of the cable or wiring facility for each frequency point within the frequency range);

10by the processor, determining whether any one of the maximum error ratios is greater than or equal to an upper threshold;(the processor determining at least the figure of merit of offset common mode insertion loss and comparing the figure of merit to a threshold. Configured to determine, page 1, paragraph 5, lines 1-2.  When the figure of merit is larger than the threshold, page 7, paragraph 8, line 1);

by the processor, outputting a  first warning signal when the processor determines one of the maximum error ratios is greater than or equal to the upper threshold signal (the processor 130a outputs data representing the result of the performed test to the output device 134a. (the output device 134a can be a display or speaker, among other things) for example, the processor 130a may output data indicating whether the shield 116 is conducting (eg, “pass”) or non-conducting (eg, fail) page 4, paragraph 8, lines 1-2, Figure 2); and

 	 ending the method when the processor determines each one of the 15maximum error ratios is smaller than the upper threshold (on the other hand, when the figure of merit is smaller than the threshold value, the test apparatus 101 can regard the shield of the cable or the wiring facility as non-conductive page 7, paragraph 9, lines1-2, Figure 7, step 708 ends the method);

by the processor, converting the first insertion losses and the second insertion losses when the processor determines one of the maximum error ratios is greater than or equal to the upper threshold (the processor determining at least the figure of merit of offset common mode insertion loss and comparing the figure of merit to a threshold. Configured to determine, page 1, paragraph 5, lines 1-2.  The test apparatus 101 determines whether the shield is conducting based on comparing the figure of merit to one or more thresholds at 706 and comparing the figure of merit to one or more thresholds at 708. When the figure of merit is larger than the threshold, the test apparatus 101 can consider that the shield of the cable or the wiring facility is conductive page 7, paragraph 8, line 1);

by the processor, executing a linear regression method to convert insertion losses into a plurality of linear regression parameters; (the least mean square fit of the offset common mode insertion loss across multiple frequency points, page 3, paragraph 4, lines 3-4,) (It is to note that any least square method is known as regression in statistics);

by the processor, calculating deviations between insertion losses and 25the linear regression parameters within the frequency range; (the figure of merit can be based on the standard deviation or the variance of the offset common mode insertion loss of the cable or wiring installation. Page 7, paragraph 6, lines 2-3, Figure 7, step 704, equation 3, original document);

by the processor, determining whether any one of absolute values of the deviations is greater than or equal to a second upper threshold; (the figure of merit to one or more thresholds at 706 and comparing the figure of merit to one or more thresholds at 708, page 7, paragraph 9, lines1-2, Figure 7, step 706 and 708);

12by the processor, outputting a second warning signal when the processor determines one of the absolute values of the deviations is greater than or equal to the second upper threshold; and (when the figure of merit is larger than the threshold,
the test apparatus 101 can consider that the shield of the cable or the wiring facility is conductive, page 7, paragraph 9, lines3-4, Figure 7, step 706 and 708);

 	by the processor, ending the method when the processor determines each one of the 5absolute values of the deviations is smaller than the second upper threshold (when the figure of merit is smaller than the threshold value, the test apparatus 101 can regard the shield of the cable or the wiring facility as non-conductive, Figure 7, steps 706,708, page 7, paragraph 9, lines3-4).

Bottman does not teach,
 a method for examining differential pair transmission lines. Wherein the first signal line and the second signal line are configured to transmit a pair of differential signals.
by the processor, converting the first insertion losses and the second insertion losses 20into a plurality of mixed mode insertion.

Peschke teaches a method for examining differential pair transmission lines (a differential signal measurement system and a differential measurement method [0031], lines 1-3, the differential signal input 12 may comprise two single-ended signal inputs. The differential signal output 15 may comprise two single ended signal outputs, [0035], lines 2-4, Figure 1.), comprising: by a processor (a processor, unit or component, [0032], line 1), 

-wherein the first signal line and the second signal line are configured to transmit a pair of differential signals (the differential signal input 12 may comprise two single-ended signal inputs. The differential signal output 15 may comprise two single ended signal outputs, [0035], lines 2-4, Figure 1);
 
by the processor, converting the first insertion losses and the second insertion losses 20into a plurality of mixed mode insertion (the at least one differential output signal may comprise at least one differential signal portion, at least one common-mode signal portion, at least one positive single-ended signal portion, at least one negative single-ended signal portion, or any combination thereof, [0038], line 1-5). (examiner interpret that any differential pair input may have a mixed mode output, any network analyzer can convert the insertion losses into mix mode insertion loss.)

Bottman is analogous to the claimed invention because it is pertinent to the method and apparatus with the benefits of measuring insertion loss of plurality of transmitting signals through one or more twisted-pair conductors of a cable or wiring facility, to reduce the continuity of the shield in the cable or wiring facility (Bottman, page 2, paragraph 1, lines1-2).Peschke is considered analogous to the claimed invention because it pertains to a differential signal measurement system and a differential measurement method for measuring differential signals in an efficient and accurate manner, thereby reducing measurement errors with respect to the major parts of the measurement system (Peschke, [0005], lines 3-7). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bottman method and apparatus of measuring insertion loss of plurality of transmitting signals to incorporate the teachings of Peschke with the benefits of differential signal measurement  and testing the transmission line insertion loss measurement in  an efficient and accurate manner with reduced errors with respect to the major parts of the measurement system (Peschke, [0005], lines 3-7).

Regarding claim 7, the combination of Peschke and Bottman teaches claim 6, Bottman further teaches wherein after capturing the first insertion losses of the first signal line (first conductor 114a, page 3, paragraph 7, line 1, Figure1, 2) and the second insertion losses of the second signal line (a second conductor 114b that are twisted around each other, page 3, paragraph 7, line 2, Figure1, 2);

 	by the processor, and before calculating the maximum error ratios by the processor (explained in claim 1 above), the method further comprising: by the processor, 20executing a moving average method to flatten the first insertion losses and the second insertion losses (the method determines an average of the offset common mode insertion loss over a plurality of frequency points within the frequency range, page 2, paragraph 4, lines 1-2, μ OCMIL is the average of the offset common mode insertion loss over the frequency range segment, equation, 1 and 2, page 7 The test apparatus 101 then smoothed the modulo shifted data at 910. For example, a bi-directional moving average filter having a boxcar width of 4 can be used to smooth the modulo shifted data, page 8 paragraph 2, lines 2-3, Figure 9). (examiner interpret “moving average” as the running or rolling average according to statistics. According to Wikipedia, a moving average is a calculation to analyze data points by creating a series of averages of different subsets of the full data set. Bottman describe the average is taken for a segment of frequencies with in the frequency range). 

Regarding claim 10, the combination of Peschke and Bottman teaches claim 6,
Bottman is silent5, wherein the processor is located in a network analyzer.

Peschke teaches, wherein the processor is located in a network analyzer (the measurement device 11 may comprise an oscilloscope, a logic analyzer, a spectrum analyzer, or any combination thereof [0034, lines 1-3, figure 1).
Bottman is analogous to the claimed invention because it is pertinent to the method and apparatus with the benefits of measuring insertion loss of plurality of transmitting signals through one or more twisted-pair conductors of a cable or wiring facility, to reduce the continuity of the shield in the cable or wiring facility (Bottman, page 2, paragraph 1, lines 1-2). Peschke is considered analogous to the claimed invention because it pertains to a differential signal measurement system and a differential measurement method using a network analyzer for measuring differential signals in an efficient and accurate manner, thereby reducing measurement errors with respect to the major parts of the measurement system (Peschke, [0005], lines 3-7). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bottman method and apparatus of measuring insertion loss of plurality of transmitting signals to incorporate the teachings of Peschke with the benefits of a network analyzer to measure differential signal and testing the transmission line insertion loss measurement in  an efficient and accurate manner with reduced errors with respect to the major parts of the measurement system (Peschke, [0005], lines 3-7).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bottman, and in view of Peschke as applied to claim 1 and claim 6 above, and further in view of Cheng et al. (US 6,677,831 Bl, hereinafter Cheng).

Regarding claim 4, the combination of Peschke and Bottman teaches claim 1, but do not teach wherein the first signal line and the second signal line are disposed at a printed circuit board the first signal line and the second signal line are two strip lines.

Cheng teaches wherein the first signal line and the second signal line are disposed at a printed circuit board (in a PCB 100. The PCB has a dielectric or insulator material 120 with a thickness h. Transmission lines on PCBs 100 can
have two or more conducting paths, Col 1, lines 36-39, Figure 1A) the first signal line and the second signal line are two strip lines (a strip line conductor 110 is embedded in the dielectric, Col 1, lines 49-51, Figure 1B).

Bottman is analogous to the claimed invention because it is pertinent to the method and apparatus with the benefits of measuring insertion loss of plurality of transmitting signals through one or more twisted-pair conductors of a cable or wiring facility, to reduce the continuity of the shield in the cable or wiring facility (Bottman, page 2, paragraph 1, lines 1-2). Peschke is analogous to the claimed invention because it pertains to a differential signal measurement system and a differential measurement method for measuring differential signals in an efficient and accurate manner, thereby reducing measurement errors with respect to the major parts of the measurement system (Peschke, [0005], lines 3-7). Cheng is considered analogous to the claimed invention because it is pertinent to the measurement of a differential signal impedance in a PCB with strip line embedded in the PCB, with the benefits of low DC loss (Col 2, lines 5-10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified both Bottman and Peschke method and apparatus of measuring insertion loss of plurality of transmitting signals to incorporate the teachings of Cheng with the benefits of using a PCB with strip line embedded and measuring insertion loss of plurality of transmitting differential signals and reducing Dc loss (Col 2, lines 5-10).

Regarding claim 9, the combination of Peschke and Bottman teaches claim 6, but do not teach wherein the first signal line and the second signal line are disposed at a printed circuit board the first signal line and the second signal line are two microstrip lines.

Cheng teaches wherein the first signal line and the second signal line are disposed at a printed circuit board (in a PCB 100. The PCB has a dielectric or insulator material 120 with a thickness h. Transmission lines on PCBs 100 can
have two or more conducting paths, Col 1, lines 36-39, Figure 1A) the first signal line and the second signal line are two microstrip lines (the conductor can be in the form of a microstrip transmission line 105, Figure 1A, Col 1, lines 41-42).

Bottman is analogous to the claimed invention because it is pertinent to the method and apparatus with the benefits of measuring insertion loss of plurality of transmitting signals through one or more twisted-pair conductors of a cable or wiring facility, to reduce the continuity of the shield in the cable or wiring facility (Bottman, page 2, paragraph 1, lines 1-2). Peschke is analogous to the claimed invention because it pertains to a differential signal measurement system and a differential measurement method for measuring differential signals in an efficient and accurate manner, thereby reducing measurement errors with respect to the major parts of the measurement system (Peschke, [0005], lines 3-7). Cheng is considered analogous to the claimed invention because it is pertinent to the measurement of a differential signal impedance in a PCB with microstrip line embedded in the PCB, with the benefits of low DC loss (Col 2, lines 5-10).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified both Bottman and Peschke method and apparatus of measuring insertion loss of plurality of transmitting signals to incorporate the teachings of Cheng with the benefits of using a PCB with microstrip line embedded in the PCB, with the benefits of low DC loss (Col 2, lines 5-10).


Allowable Subject Matter
Claim 3 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 3, the combination of Bottman and Peschke teaches the claim 1, but do not teach the formula for calculating the maximum error ratios is defined as: Max (abs ((L1 - L2)/L1)), abs ((L1 - L2)/L2)), wherein "Max" is a maximum value operating function, "abs" is an absolute value operating function, "Li" is the insertion losses of the first signal line, and "L2" is the insertion losses of the second signal line.

Regarding claim 8, the combination of Bottman and Peschke teaches the claim 6, but do not teach the formula for calculating the maximum error ratios is defined as: Max (abs ((L1 - L2)/L1)), abs ((L1 - L2)/L2)), wherein "Max" is a maximum value operating function, "abs" is an absolute value operating function, "Li" is the insertion losses of the first signal line, and "L2" is the insertion losses of the second signal line.

Ma Haocheng (CN 108736456A) teaches the algorithm formula of the control unit of a power distribution network relay protection device.


    PNG
    media_image1.png
    53
    302
    media_image1.png
    Greyscale


wherein a represents a frequency deviation limit, b represents the frequency deviation upper limit, θ represents a current device deviation rate, H1 represents current equipment of vibrating frequency, H2 represents the frequency of the normal operation of the device, ABS represents taking absolute value to the calculating results, specifically, H1 represents transmitted from the vibration sensor installed on the generator or transformer of real time frequency detection value.
Ma teaches a formula to determine upper and lower threshold. This equation format can be used to any two variables quantity in order to determine abnormality. Even though this algorithm used for a different field it is important to note that it can be used for any other processing system.

The equation in claim 3 and claim 8 is in the same format and both used to determine abnormality in a measurement process. However, Ma does not teach the formula for calculating the maximum error ratios is defined as: Max (abs ((L1 - L2)/L1)), abs ((L1 - L2)/L2)), wherein "Max" is a maximum value operating function, "abs" is an absolute value operating function, "Li" is the insertion losses of the first signal line, and "L2" is the insertion losses of the second signal line.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

HE YINGDONG, CN106487462A, teaches a method of measuring the insertion loss and testing comprising with at least three transmission lines with different lengths for a to-be-tested link through a test device; when each transmission line communicates with the to-be-tested link, acquiring a link insertion loss total value corresponding to the transmission line according to the link insertion loss total values corresponding to every two transmission lines, calculating at least two unit length link insertion loss total values corresponding to the to-be-tested link and determining a test result. whether an insertion loss test result under a certain frequency is trustable can be determined, so reliability of the insertion loss result is improved.

Ma Haocheng (CN 108736456A) discloses a power distribution network relay protection device.  The power distribution network relay protection device is provided with the abnormal signal acquisition module, the signal processing module and the protection execution module, so that the relay protection device is divided into three parts, and independent operation and mutual control are carried out respectively, so that the relay protection device is clear and reasonable in structure and convenient in performing overall management.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILARA SULTANA whose telephone number is (571)272-3861. The examiner can normally be reached Mon-Fri, 8:30 AM-5:30 PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
















If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on (571) 272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DILARA SULTANA/Examiner, Art Unit 2867            



/NASIMA MONSUR/Primary Examiner, Art Unit 2866